Exhibit 10.1

Infinity Pharmaceuticals, Inc.

Executive Severance Benefits Plan

1. Establishment of Plan. Infinity Pharmaceuticals, Inc. (the “Company”) hereby
establishes an unfunded severance benefits plan (the “Plan”) that is intended to
be a welfare benefit plan within the meaning of Section 3(1) of ERISA. The Plan
is in effect for Covered Employees who experience a Covered Termination
occurring after the Effective Date and before the termination of this Plan. This
Plan supersedes any and all (i) severance plans and separation policies applying
to Covered Employees that may have been in effect before the Effective Date with
respect to any termination that would, under the terms of this Plan, constitute
a Covered Termination and (ii) the provisions of any agreements between any
Covered Employee and the Company that provide for severance benefits.

2. Purpose. The purpose of the Plan is to establish the conditions under which
Covered Employees will receive the severance benefits described herein if
employment with the Company (or its successor in a Change in Control (as defined
below)) terminates under the circumstances specified herein. The severance
benefits paid under the Plan are intended to assist employees in making a
transition to new employment and are not intended to be a reward for prior
service with the Company.

3. Definitions. For purposes of this Plan,

(a) “Base Salary” shall mean, for any Covered Employee, such Covered Employee’s
base rate of pay as in effect immediately before a Covered Termination (or prior
to the Change of Control, if greater) and exclusive of any bonuses, overtime
pay, shift differentials, “adders,” any other form of premium pay, or other
forms of compensation.

(b) “Benefits Continuation” shall have the meaning set forth in Section 8(a)
hereof.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Cause” shall mean (i) a good faith finding by the Company of failure by the
employee to perform the employee’s material duties for the Company in a manner
acceptable to the Company, which failure continues for a period of more than 30
days after notice thereof has been provided to the employee in writing by the
Company, setting forth in reasonable detail the nature of such failure; (ii) a
willful act of misconduct with the intent to harm the Company or its affiliates;
(iii) a good faith finding by the Company that the employee committed a
violation of the Company’s code of conduct resulting in material harm to the
Company or one of its employees; (iv) the employee’s conviction of, or the entry
of a plea of guilty or nolo contendere by the employee, to a crime (other than
minor traffic violations); or (v) misappropriation of the Company’s confidential
or trade secret information or a violation of any Invention, Non-Disclosure, and
Non-Competition Agreement the employee entered into with the Company.



--------------------------------------------------------------------------------

(e) “Change in Control” shall mean the occurrence of any of the following
events, provided that such event or occurrence constitutes a change in the
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, as defined in Treasury
Regulation §§1.409A-3(i)(5)(v), (vi) and (vii): (i) the acquisition by an
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
under the Exchange Act) 50% or more of either (x) the then-outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company or (2) any acquisition by any entity
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or (ii) a change in
the composition of the Board that results in the Continuing Directors (as
defined below) no longer constituting a majority of the Board (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board
(x) who was a member of the Board on the date of the initial adoption of the
Plan by the Board or (y) who was nominated or elected subsequent to such date by
at least a majority of the directors who were Continuing Directors at the time
of such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or (iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person

 

2



--------------------------------------------------------------------------------

(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or (iv) the liquidation or dissolution of the Company.

(f) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h) “Covered Employees” shall mean all Regular Full-Time Employees (both exempt
and non-exempt) who experience a Covered Termination, who hold the title of
Executive Vice President or above, and who are designated as eligible to receive
severance benefits under the Plan as provided in Section 5 hereof. For the
avoidance of doubt, neither Temporary Employees nor Part-Time Employees are
eligible for severance benefits under the Plan. An employee’s full-time,
part-time or temporary status for the purpose of this Plan is determined by the
Plan Administrator upon review of the employee’s status immediately before
termination. Any person who is classified by the Company as an independent
contractor or third party employee is not eligible for severance benefits even
if such classification is modified retroactively.

(i) “Covered Termination” shall mean a termination without Cause or a
resignation for Good Reason including within the one-year period following the
closing of a Change in Control.

(j) “Effective Date” shall mean February 6, 2013.

(k) “Equity Acceleration” shall have the meaning set forth in Section 8(e)
hereof.

(l) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(m) “Good Reason” shall mean (i) a material diminution in the employee’s job
responsibilities or title; (ii) the material relocation of the employee’s
principal place of employment, which the Company has determined to be a
relocation of more than twenty (20) miles from 780 Memorial Drive, Cambridge,
MA, 02139, (ii) a material reduction in the employee’s base salary or target
annual bonus opportunity (other than a proportional, across-the-board reduction
applicable to all senior executives of the Company); or (iv) any other action or
inaction that constitutes a material failure by the Company of any agreement
under which the employee provides services; provided, however, that in any case
the employee has not consented to the condition which would otherwise give rise
to a Good Reason. In order to establish a “Good Reason” for terminating
employment, an

 

3



--------------------------------------------------------------------------------

employee must provide written notice to the Company of the existence of the
condition giving rise to the Good Reason, which notice must be provided within
90 days of the initial existence of such condition, the Company must fail to
cure the condition within 30 days thereafter, and an employee’s termination of
employment must occur no later than one year following the initial existence of
the condition giving rise to Good Reason.

(n) “Outplacement Benefits” shall have the meaning set forth in Section 8(b)
hereof.

(o) “Part-Time Employees” shall mean employees who are not Regular Full-Time
Employees and are treated as such by the Company.

(p) “Participants” shall mean Covered Employees.

(q) “Plan Administrator” shall have the meaning set forth in Section 13 hereof.

(r) “Release” shall have the meaning set forth in Section 6 hereof.

(s) “Release Effective Date” shall have the meaning set forth in
Section 12(c)(i) hereof.

(t) “Regular Full-Time Employees” shall mean employees, other than Temporary
Employees, normally scheduled to work at least 30 hours a week unless the
Company’s local practices, as from time to time in force, whether or not in
writing, establish a different hours threshold for regular full-time employees.

(u) “Severance Pay” shall have the meaning set forth in Section 7 hereof.

(v) “Temporary Employees” are employees treated as such by the Company, whether
or not in writing.

4. Coverage. A Covered Employee may be entitled to receive severance benefits
under the Plan if such employee experiences a Covered Termination. In order to
receive severance benefits under the Plan, Covered Employees must meet the
eligibility and other requirements provided below in Sections 5 and 6 of the
Plan.

5. Eligibility for Severance Benefits. The following employees will not be
eligible for severance benefits, except to the extent specifically determined
otherwise by the Plan Administrator: (a) an employee who is terminated for
Cause; (b) an employee who retires, terminates employment as a result of an
inability to performs his duties due to physical or mental disability or dies;
(c) an employee who voluntarily terminates his employment, except, for Good
Reason; (d) an employee who is employed for a specific period of time in
accordance with the terms of a written employment agreement; (e) an employee who
promptly becomes employed by another member of the controlled group of entities
of which the Company (or its successor in the Change in Control) is a member as
defined in Sections 414(b) and (c) of Code; and (f) an employee who loses
employment in connection with a Change in Control, outsourcing

 

4



--------------------------------------------------------------------------------

arrangement or other corporate transaction and who accepts employment with an
acquirer of any of the businesses, operations or assets of the Company or
refuses an offer of such employment in a position providing comparable
responsibilities and compensation.

6. Release; Timing of Severance Benefits. Receipt of any severance benefits
under the Plan requires that the Covered Employee: (a) comply with the
provisions of any applicable noncompetition, nonsolicitation, and other
obligations to the Company; and (b) execute and deliver a suitable waiver and
release under which the Covered Employee releases and discharges the Company and
its affiliates from and on account of any and all claims that relate to or arise
out of the employment relationship between the Company and the Covered Employee
(the “Release”) which Release becomes binding within 60 days following the
Covered Employee’s termination of employment. The Severance Pay will be paid in
accordance with the terms of the Plan and the Company’s regular pay practices in
effect from time to time and the Benefits Continuation will be paid in the
amount and at the time premium payments are made by other participants in the
Company’s health benefit plans with the same coverage. The payments shall be
made or commence within 10 business days after the Release Effective Date. To
the extent a Covered Employee is entitled to Equity Acceleration, the applicable
portion of such Covered Employee’s unvested equity grants shall vest or the
substantial risk of forfeiture shall lapse, as applicable, upon the Covered
Employee’s Release Effective Date.

7. Cash Severance. A Covered Employee entitled to severance benefits under this
Plan shall be entitled to the continuation of such employee’s monthly Base
Salary for the a period of twelve (12) months (such period, the “Severance
Period” and such salary continuation, “Severance Pay”).

8. Other Severance Benefits. In addition to the foregoing Severance Pay, the
severance benefits under the Plan shall include the following benefits:

(a) Company contributions to the cost of COBRA coverage on behalf of the Covered
Employee and any applicable dependents for no longer than the Covered Employee’s
applicable Severance Period if the Covered Employee elects COBRA coverage, and
only so long as such coverage continues in force. Such costs shall be determined
on the same basis as the Company’s contribution to Company-provided health and
dental insurance coverage in effect immediately before the Covered Employee’s
termination for an active employee with the same coverage elections; provided
that if the Covered Employee commences new employment and is eligible for a new
group health plan, the Company’s continued contributions toward health and
dental coverage shall end when the new employment begins (“Benefits
Continuation”).

(b) At the request of the Participant, the Company will arrange and pay for
reasonable outplacement services (“Outplacement Benefits”). The benefit provided
will be determined in the Plan Administrator’s sole discretion and will vary
based on the employee’s role within the organization. No Outplacement Benefits
will be paid after six (6) months following the Covered Employee’s date of
termination of employment; provided that if the Covered Employee commences new
employment such employee’s Outplacement Benefits shall immediately cease.

 

5



--------------------------------------------------------------------------------

(c) Any unpaid annual bonus in respect to any completed bonus period which has
ended prior to the date of the Participant’s Covered Termination and which the
Board deems granted to the Participant in its discretion pursuant to the
Company’s contingent compensation program, payable at the same time as annual
bonuses are paid to other employees of the Company or, if later, upon the
Release Effective Date.

(d) At the Plan Adminstrator’s sole discretion, the prorated amount of any
minimum bonus award approved by the Company’s Compensation Committee for the
year in which the Covered Termination occurs, which amount shall be payable in
lump sum upon the Release Effective Date.

(e) The portion of any outstanding Company equity awards of such Covered
Employee which would have vested within the one (1) year-period following such
Covered Termination shall immediately vest (“Equity Acceleration”) upon the
Release Effective Date.

9. Recoupment. If a Covered Employee fails to comply with the terms of the Plan,
including the provisions of Section 6 above, the Company may require payment to
the Company of any benefits described in Sections 7 and 8 above that the Covered
Employee has already received to the extent permitted by applicable law and with
the “value” determined in the sole discretion of the Plan Administrator. Payment
is due in cash or by check within 10 days after the Company provides notice to a
Covered Employee that it is enforcing this provision. Any benefits described in
Sections 7 and 8 above not yet received by such Covered Employee will be
immediately forfeited.

10. Death. If a Participant dies after the date of his or her Covered
Termination but before all payments or benefits to which such Participant is
entitled pursuant to the Plan have been paid or provided, payments will be made
to any beneficiary designated by the Participant prior to or in connection with
such Participant’s Covered Termination or, if no such beneficiary has been
designated, to the Participant’s estate. For the avoidance of doubt, if a
Participant dies during such Participant’s applicable Severance Period, Benefits
Continuation will continue for the Participant’s applicable dependents for the
remainder of the Participant’s Severance Period.

11. Withholding. The Company may withhold from any payment or benefit under the
Plan: (a) any federal, state, or local income or payroll taxes required by law
to be withheld with respect to such payment; (b) such sum as the Company may
reasonably estimate is necessary to cover any taxes for which the Company may be
liable and which may be assessed with regard to such payment; and (c) such other
amounts as appropriately may be withheld under the Company’s payroll policies
and procedures from time to time in effect.

12. Section 409A. It is expected that the payments and benefits provided under
this Plan will be exempt from the application of Section 409A of the Code, and
the guidance issued thereunder (“Section 409A”). The Plan shall be interpreted
consistent with this intent to the maximum extent permitted and generally, with
the provisions of Section 409A. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Plan providing for the
payment of any amounts or benefits upon or following a termination of

 

6



--------------------------------------------------------------------------------

employment (which amounts or benefits constitute nonqualified deferred
compensation within the meaning of Section 409A) unless such termination is also
a “separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Plan, references to a “termination,” “termination
of employment” or like terms shall mean “separation from service”. Neither the
Participant nor the Company shall have the right to accelerate or defer the
delivery of any payment or benefit except to the extent specifically permitted
or required by Section 409A.

Notwithstanding the foregoing, to the extent the severance payments or benefits
under this Plan are subject to Section 409A, the following rules shall apply
with respect to distribution of the payments and benefits, if any, to be
provided to Participants under this Plan:

(a) Each installment of the payments and benefits provided under this Plan will
be treated as a separate “payment” for purposes of Section 409A. Whenever a
payment under this Plan specifies a payment period with reference to a number of
days (e.g., “payment shall be made within 10 days following the date of
termination”), the actual date of payment within the specified period shall be
in the Company’s sole discretion. Notwithstanding any other provision of this
Plan to the contrary, in no event shall any payment under this Plan that
constitutes “non-qualified deferred compensation” for purposes of Section 409A
be subject to transfer, offset, counterclaim or recoupment by any other amount
unless otherwise permitted by Section 409A.

(b) Notwithstanding any other payment provision herein to the contrary, if the
Company or appropriately-related affiliates become publicly-traded and a Covered
Employee is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B) with respect to
such entity, then each of the following shall apply:

(i) With regard to any payment that is considered “non-qualified deferred
compensation” under Section 409A payable on account of a “separation from
service,” such payment shall be made on the date which is the earlier of (A) the
day following the expiration of the six month period measured from the date of
such “separation from service” of the Covered Employee, and (B) the date of the
Covered Employee’s death (the “Delay Period”) to the extent required under
Section 409A. Upon the expiration of the Delay Period, all payments delayed
pursuant to this provision (whether otherwise payable in a single sum or in
installments in the absence of such delay) shall be paid to or for the Covered
Employee in a lump sum, and all remaining payments due under this Plan shall be
paid or provided for in accordance with the normal payment dates specified
herein; and

(ii) To the extent that any benefits to be provided during the Delay Period are
considered “non-qualified deferred compensation” under Section 409A payable on
account of a “separation from service,” and such benefits are not otherwise
exempt from Section 409A, the Covered Employee shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse the Covered
Employee, to the extent that such costs would otherwise have been paid

 

7



--------------------------------------------------------------------------------

by the Company or to the extent that such benefits would otherwise have been
provided by the Company at no cost to the Covered Employee, the Company’s share
of the cost of such benefits upon expiration of the Delay Period. Any remaining
benefits shall be reimbursed or provided by the Company in accordance with the
procedures specified in this Plan.

(c) To the extent that severance benefits pursuant to this Plan are conditioned
upon a Release, the Covered Employee shall forfeit all rights to such payments
and benefits unless such release is signed and delivered (and no longer subject
to revocation, if applicable) within 60 days following the date of the
termination of the Covered Employee’s employment with the Company. If the
Release is no longer subject to revocation as provided in the preceding
sentence, then the following shall apply:

(i) To the extent any severance benefits to be provided are not “non-qualified
deferred compensation” for purposes of Section 409A, then such benefits shall
commence upon the first scheduled payment date immediately after the date the
Release is executed and no longer subject to revocation (the “Release Effective
Date”). The first such cash payment shall include all amounts that otherwise
would have been due prior thereto under the terms of this Agreement applied as
though such payments commenced immediately upon the termination of Covered
Employee’s employment with the Company, and any payments made after the Release
Effective Date shall continue as provided herein. The delayed benefits shall in
any event expire at the time such benefits would have expired had such benefits
commenced immediately following the termination of Covered Employee’s employment
with the Company.

(ii) To the extent any such severance benefits to be provided are “non-qualified
deferred compensation” for purposes of Section 409A, then the Release must
become irrevocable within 60 days of the date of termination and benefits shall
be made or commence upon the date provided in Section 6, provided that if the
60th day following the termination of Executive’s employment with the Company
falls in the calendar year following the calendar year containing the date of
termination, the benefits will be made no earlier than the first business day of
that following calendar year. The first such cash payment shall include all
amounts that otherwise would have been due prior thereto under the terms of this
Agreement had such payments commenced immediately upon the termination of
Executive’s employment with the Company, and any payments made after the first
such payment shall continue as provided herein. The delayed benefits shall in
any event expire at the time such benefits would have expired had such benefits
commenced immediately following the termination of Executive’s employment with
the Company.

(d) The Company makes no representations or warranties and shall have no
liability to any Participant or any other person, other than with respect to
payments made by the Company in violation of the provisions of this Plan, if any
provisions of or payments under this Plan are determined to constitute deferred
compensation subject to Section 409A of the Code but not to satisfy the
conditions of that section.

 

8



--------------------------------------------------------------------------------

13. Plan Administration.

(a) Plan Administrator. The Plan Administrator shall be the Board or a committee
thereof designated by the Board (the “Committee”); provided, however, that the
Board or such Committee may in its sole discretion appoint a new Plan
Administrator to administer the Plan following a Change in Control. The Plan
Administrator shall also serve as the Named Fiduciary of the Plan under ERISA.
The Plan Administrator shall be the “administrator” within the meaning of
Section 3(16) of ERISA and shall have all the responsibilities and duties
contained therein.

The Plan Administrator can be contacted at the following address:

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, MA 02139

(b) Decisions, Powers and Duties. The general administration of the Plan and the
responsibility for carrying out its provisions shall be vested in the Plan
Administrator. The Plan Administrator shall have such powers and authority as
are necessary to discharge such duties and responsibilities which also include,
but are not limited to, interpretation and construction of the Plan, the
determination of all questions of fact, including, without limit, eligibility,
participation and benefits, the resolution of any ambiguities and all other
related or incidental matters, and such duties and powers of the plan
administration which are not assumed from time to time by any other appropriate
entity, individual or institution. The Plan Administrator may adopt rules and
regulations of uniform applicability in its interpretation and implementation of
the Plan.

The Plan Administrator shall discharge its duties and responsibilities and
exercise its powers and authority in its sole discretion and in accordance with
the terms of the controlling legal documents and applicable law, and its actions
and decisions that are not arbitrary and capricious shall be binding on any
employee, and employee’s spouse or other dependent or beneficiary and any other
interested parties whether or not in being or under a disability.

14. Indemnification. To the extent permitted by law, all employees, officers,
directors, agents and representatives of the Company shall be indemnified by the
Company and held harmless against any claims and the expenses of defending
against such claims, resulting from any action or conduct relating to the
administration of the Plan, whether as a member of the Committee or otherwise,
except to the extent that such claims arise from gross negligence, willful
neglect, or willful misconduct.

15. Plan Not an Employment Contract. The Plan is not a contract between the
Company and any employee, nor is it a condition of employment of any employee.
Nothing

 

9



--------------------------------------------------------------------------------

contained in the Plan gives, or is intended to give, any employee the right to
be retained in the service of the Company, or to interfere with the right of the
Company to discharge or terminate the employment of any employee at any time and
for any reason. No employee shall have the right or claim to benefits beyond
those expressly provided in this Plan, if any. All rights and claims are limited
as set forth in the Plan.

16. Severability. In case any one or more of the provisions of this Plan (or
part thereof) shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions hereof, and this Plan shall be construed as if such invalid,
illegal or unenforceable provisions (or part thereof) never had been contained
herein.

17. Non-Assignability. No right or interest of any Covered Employee in the Plan
shall be assignable or transferable in whole or in part either directly or by
operation of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge or bankruptcy.

18. Integration With Other Pay or Benefits Requirements. The severance payments
and benefits provided for in the Plan are the maximum benefits that the Company
will pay to Covered Employees on a Covered Termination, except to the extent
otherwise specifically provided in a separate agreement. To the extent that the
Company owes any amounts in the nature of severance benefits under any other
program, policy or plan of the Company that is not otherwise superseded by this
Plan, or to the extent that any federal, state or local law, including, without
limitation, so-called “plant closing” laws, requires the Company to give advance
notice or make a payment of any kind to an employee because of that employee’s
involuntary termination due to a layoff, reduction in force, plant or facility
closing, sale of business, or similar event, the benefits provided under this
Plan or the other arrangement shall either be reduced or eliminated to avoid any
duplication of payment. The Company intends for the benefits provided under this
Plan to partially or fully satisfy any and all statutory obligations that may
arise out of an employee’s involuntary termination for the foregoing reasons and
the Company shall so construe and implement the terms of the Plan.

19. Amendment or Termination. The Board may amend, modify, or terminate the Plan
at any time in its sole discretion; provided, however, that (a) any such
amendment, modification or termination made prior to a Change in Control that
adversely affects the rights of any Covered Employee shall be unanimously
approved by the Company’s Board of Directors, including any independent
director(s) and the Chief Executive Officer, (b) no such amendment, modification
or termination may affect the rights of a Covered Employee then receiving
payments or benefits under the Plan without the consent of such person, and
(c) no such amendment, modification or termination made after a Change in
Control shall be effective for one year. The Board intends to review the Plan at
least annually.

20. Governing Law. The Plan and the rights of all persons under the Plan shall
be construed in accordance with and under applicable provisions of ERISA, and
the regulations thereunder, and the laws of the Commonwealth of Massachusetts
(without regard to conflict of laws provisions) to the extent not preempted by
federal law.

 

10